Citation Nr: 1234694	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION


The appellant had active service from June 1956 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant has appealed the denial of a compensable rating for his bilateral hearing loss disability.  In relation to his claim for an increased rating, the appellant was afforded a VA audiological examination in March 2009.  During his September 2012 hearing, however, he related that his hearing loss has worsened.  He also asserts that he now wears hearing aids for his hearing loss.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  Here, the appellant has reported a worsening of his hearing loss since his last examination, as such another examination is warranted to properly adjudicate the claim.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required. 

Also, in his September 2012 hearing, the appellant indicated that his outpatient audio clinic records from 2008 until present are not of file.  On remand, the RO should obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the record audio treatment records from 2008 to present.  If the records are unavailable, such should be noted in the record. 

2.  Schedule the appellant for a VA audiology examination to determine the severity of his bilateral hearing loss disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

3.  The RO should then readjudicate the issue on appeal. If the benefit sought on appeal is not granted in full, the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



